Exhibit 10.1

FIRST AMENDMENT TO LEASE

I. PARTIES AND DATE.

This First Amendment to Lease (the “Amendment”) dated September 19, 2016, is by
and between THE IRVINE COMPANY LLC, a Delaware limited liability company,
(“Landlord”), and ICAD, INC., a Delaware corporation (“Tenant”).

II. RECITALS.

On June 29, 2012, Landlord and Tenant entered into a lease (“Lease”) for space
in a building located at 101 Nicholson Lane, Suite 100, San Jose, California
(“Premises”).

Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.

III. MODIFICATIONS.

A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

1. Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:

“5. Lease Term: The Term of the Lease shall expire on March 31, 2020”

2. Item 6 is hereby amended by adding the following:

 

Months of Term

or Period

   Monthly Rate
Per Rentable
Square Foot      Monthly Basic Rent
(rounded to the
nearest dollar)  

October 1, 2017 to September 30, 2018

   $ 1.85       $ 45,049.00   

October 1, 2018 to September 30, 2019

   $ 1.91       $ 46,510.00   

October 1, 2019 to Expiration Date

   $ 1.96       $ 47,728.00   

B. Brokers. Article 18 of the Lease is amended to provide that the parties
recognize the following parties as the brokers who negotiated this Amendment,
and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company and CBRE, Inc. (collectively, “Landlord’s
Broker”) is the agent of Landlord exclusively and Newmark Cornish & Carey
(“Tenant’s Broker”) is the agent of Tenant exclusively. By the execution of this
Amendment, each of Landlord and Tenant hereby acknowledge and confirm
(a) receipt of a copy of a Disclosure Regarding Real Estate Agency Relationship
conforming to the requirements of California Civil Code 2079.16, and (b) the
agency relationships specified herein, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker. If there is no Tenant’s
Broker so identified herein, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker. By the execution of this
Amendment, Landlord and Tenant are executing the confirmation of the agency
relationships set forth herein. The warranty and indemnity provisions of Article
18 of the Lease, as amended hereby, shall be binding and enforceable in
connection with the negotiation of this Amendment.

C. Acceptance of Premises. Tenant acknowledges that the lease of the Premises
pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.



--------------------------------------------------------------------------------

IV. GENERAL.

A. Effect of Amendments. The Lease shall remain in full force and effect and
unmodified except to the extent that it is modified by this Amendment.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

C. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

D. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

E. Counterparts; Digital Signatures. If this Amendment is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same amendment. In any action or proceeding, any
photographic, photostatic, or other copy of this Amendment may be introduced
into evidence without foundation. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Amendment, if applicable, reflecting the execution of
one or both of the parties, as a true and correct original.

F. Certified Access Specialist. As of the date of this Amendment, there has been
no inspection of the Building and Project by a Certified Access Specialist as
referenced in Section 1938 of the California Civil Code.

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:     TENANT:

THE IRVINE COMPANY LLC,

a Delaware limited liability company

   

ICAD, INC.,

a Delaware corporation

By:   /s/ Steven M. Case     By:    /s/ Kenneth M. Ferry   Steven M. Case    
Printed Name: Kenneth M. Ferry  

EVP

Office Properties

    Title:    CEO By:   /s/ George I. Meyer         

George I. Meyer

Vice President

Office Properties

      